PIERCE, Judge (Ret.).
In this case appellant Patrick K. Griffin was informed against for unlawful possession of marijuana. He appeared before the lower Court with the local Assistant Public Defender as his Counsel, was arraigned on the charge, and entered a plea of not guilty. He thereafter filed a motion to suppress the evidence.
At the hearing on his motion to suppress, the evidence showed that Griffin was a full tenant of a motel operated by one Jack Shirley. As a part of the rent, the tenants were entitled to maid service once a week, of which fact Griffin was informed. On January 26, 1972, the maid entered Griffin’s room when he was away and found the room in disarray. On the dresser were five or six plastic bags containing what the maid supposed was marijuana. She immediately called the owner, Mr. Shirley, to come to the room. Mr. Shirley took one of the bags to the police station, then returned to his motel and called the sheriff’s office. One of the deputies came out and Shirley took him to Griffin’s room. He knocked on the door and Griffin called to them to come in. The deputy went inside the room and asked Griffin about the marijuana. Consent was given to search the room, and additional marijuana was found.
The motion to suppress was denied and Griffin entered a plea of nolo contendere, reserving the right to appeal the adverse ruling on his motion to suppress. He was adjudged guilty and sentenced to serve six months in the County Jail. This appeal ensued.
The Public Defender, appointed to represent him upon this appeal, has filed a brief in this Court stating that he had examined the record on appeal and could find nothing which could arguably support an appeal. For this reason the Public Defender requested that he be allowed to withdraw as attorney of record, citing Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
Thereafter, on September 5, 1972, this Court, having caused a copy of said brief to be served upon appellant Griffin, entered an order herein allowing appellant, within 30 days thereafter, if he so desired, to file an additional brief calling this Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause. No such additional brief has been filed.
However, in justice to appellant, we have examined the entire files and records in this Court upon this appeal, but find nothing therein which would warrant or justify this Court in disturbing the judgment of conviction appealed.
The judgment appealed is thereupon — ■
Affirmed.
LILES, A. C. J., and McNULTY, J„ concur.